PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re of Application
MUSSER et al.
Application No. 29/716,201
Filed: December 06, 2019
Attorney Docket No. 80505.271.US.DGN7
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the request for refunds filed November 04, 2021.  

The request for refund is GRANTED.

Applicant request a refund of $140.00 for fees paid on October 29, 2021, stating, “No Fee Due”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, as no fee was due a total of $140.00 has been refunded to applicant’s credit card account on February 17, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions